UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1392


KAYSHEILA RAINS WADE; HENRY L. WADE,

                       Plaintiffs – Appellants,

          v.

CHASE BANK, USA NA; FEDERAL NATIONAL MORTGAGE ASSOCIATION;
CHASE HOME FINANCE LLC; IBM LENDER BUSINESS PROCESS
SERVICE, d/b/a Seterus Incorporated,

                       Defendants – Appellees,

          and

STATE FARM FIRE AND CASUALTY COMPANY,

                       Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cv-03565-RMG)


Submitted:   September 25, 2014         Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kaysheila Rains Wade, Henry L. Wade, Appellants Pro Se. James Y.
Becker, Emily H. Farr, Hamilton Osborne, Jr., HAYNSWORTH,
SINKLER & BOYD, PA, Columbia, South Carolina; Brian Cantwell
Duffy, Joseph Rutledge Young, III, DUFFY & YOUNG, LLC,
Charleston, South Carolina; Shanon J. McGinnis, Shawna Marie
Portner, WARGO & FRENCH, LLP, Atlanta, Georgia; Susan B. Shaw,
RCO LEGAL PS, Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kaysheila    Rains   Wade       and   Henry   L.    Wade   appeal    the

district    court’s     orders   granting         summary      judgment   to     the

Defendants in the Wades’ civil action regarding payment on an

insurance   claim.       We   have   reviewed      the    record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Wade v. Chase Bank, No. 2:12-cv-03565-

RMG (D.S.C. Mar. 24, 2014).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                        3